DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Election
Applicant’s election of Invention I without traverse in the Reply filed 25 March 2021 is acknowledged.  The elected Invention encompasses claims 1-10.  Claims 11-15 are withdrawn from further consideration as being drawn to nonelected Invention(s).  The restriction requirement is deemed proper and is therefore made FINAL.
Applicant’s election of species A1 (Figure 2) with traverse is acknowledged.  The traversal is on the grounds that the no example was provided for how the alleged species are mutually exclusive.  The examiner asserts that Applicant’s own disclosure provides evidence of mutually exclusive arrangements (i.e., different embodiments).  For example, note the different locations of the connection valve (113) in Figures 3 and 4 [0057].  Similarly, note the different locations of the connection valve (113) in Figures 5 and 6 [0058].  Figures 2 and 7 shows different embodiments of the relationship between the connection pipe (120) and the tank [0060].  Nevertheless, the elected species will be treated as A1-A2.  That is, Figures 2-3 will be considered by examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
Use of “from” in the phrase “a connection pipe for connecting the decontamination water tank from a main steam pipe” is unclear.  For example, it is unclear whether the connection pipe connects the decontamination water tank to a main steam pipe.  
Use of “configured by” in the phrase “the main steam safety valve or the connection valve is configured by a three-way valve” is unclear.  For example, it is unclear whether each of the valves are configured as a three-way valve.
It is unclear what (three-way valve?) is “configured to discharge the generated steam to the air”.
It is unclear what constitutes a “severe accident” (claims 1 and 3).  The borderline that differentiates a severe accident from a non-severe accident is unclear and undefined.
Claim 2
The wording “valve are” is unclear.  Use of “are” refers to plural.  Yet only one “valve” is mentioned.  Thus, the claim appears to be incomplete. 
or connection valve”.  Thus (in claim 2), references to both “the connection valve” and “the main steam safety valve” lacks proper antecedent basis. 
It is unclear whether “an atmospheric dump valve” is being positively recited.
Claim 3
It is unclear how a type of accident further limits the structure of claim 1.
Claims 7-8
It is unclear whether a “containment building” is being positively recited.
Claim 9
Reference to a second discharge pipe without prior mention of a first discharge pipe is unclear.  The claim appears to be absent a first discharge pipe.  Thus, the claim appears to be incomplete.
It is unclear whether an “exhaust filter device” is being positively recited.
The phrase “discharge pipe configured to connect the discharge port . . . and an exhaust filter device” is unclear.  For example, it is unclear whether the discharge pipe actually connects the discharge port to an exhaust filter device.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
“the connection pipe is connected to the decontamination water tank through a main steam safety valve or connection valve” (claim 1).  At best, these valves are connected to the decontamination water tank through the connection pipe.  Alternatively, it appears that the connection pipe is connected to the main steam pipe through a main steam safety valve or connection valve.
a connection valve that is a three-way valve (claim 1).
a connection valve that is configured to discharge generated steam to the air (claim 1).
an end portion connected to the decontamination water tank (claim 4).
a first discharge pipe comprising a check valve (claim 8).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim 1 Interpretation
Claim 1 positively recites: a decontamination water tank; and a connection pipe connected to the decontamination water tank through a three-way valve, where the valve is capable of being used to discharge/transfer steam.  Claim 1 does not positively recite: steam; a main steam pipe; a steam generator; a turbine; air; or an accident.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US 2013/0182812) in combination with Hill (US 2017/0312679).
Claims 1 and 3
Eckardt (cited via IDS) discloses a decontamination water tank (14, 44), and a connection pipe (12, 22) connected to the decontamination water tank through a valve 

Hill (cited via IDS) shows that it is well known in the art to use a three-way valve (94) in a nuclear plant.  For example, the valve can be used to clean the pipe(s) to which it is attached [0069]. 
Modification of Eckardt to have substituted the valve (30) with a three-way valve to allow for pipe cleaning, as suggested by Hill, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 2
Eckardt’s valve is upstream or downstream from an atmospheric dump valve (e.g., valve next to blower 140).
Claims 4-5
Eckardt’s connection pipe (12) comprises a nozzle (42) on an end portion.
Claim 6
Eckardt discloses a discharge port (62).
Claim 7
Eckardt discloses a discharge pipe (12).
Claim 8
The skilled artisan would understand that check valves are conventionally located where needed to prevent unwanted backflow of fluid.  Thus, modification of Eckardt to have included a check valve in a pipe (12) would have been obvious (if not already legally required) to one of ordinary skill in the art.

Claim 9
Eckardt discloses a discharge pipe (64) configured to connect the discharge port (62) and an exhaust filter device (18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt in combination with Hill as applied to claim 1 above, and further in view of Tominaga (US 5,011,652).
The skilled artisan would understand that tanks can be concentrically nested to provide additional cooling as needed.  For example, Tominaga (e.g., col. 10, lines 47-59) shows that it is well known in the art to use a surrounding second (cooling) tank (11, 12) to cool a first tank (1).  The cooling tank includes coolant (14).  
Modification of Eckardt to have included a cooling tank to provide additional cooling to the decontamination water tank, as suggested by Tominaga, would have been obvious to one of ordinary skill in the art.

Claims 1-8 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2014/0010340) in combination with Hill (US 2017/0312679).
Claims 1 and 3
Nilsson discloses a decontamination water tank (24), and a connection pipe (34) connected to the decontamination water tank through a valve (58, 70).  The valve is capable of being used to discharge/transfer steam.  

Modification of Nilsson to have substituted the valve (58, 70) with a three-way valve to allow for pipe cleaning, as suggested by Hill, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 2
Nilsson’s valve is upstream or downstream from an atmospheric dump valve (62, 64).
Claims 4-5
Nilsson’s connection pipe comprises a nozzle (38, 40, 42) on an end portion.
Claim 6
Nilsson’s discloses a discharge port (26).
Claim 7
Nilsson’s discloses a discharge pipe (64).
Claim 8
The skilled artisan would understand that check valves are conventionally located where needed to prevent unwanted backflow of fluid.  Thus, modification of Nilsson to have included a check valve in pipe (34) would have been obvious to one of ordinary skill in the art.

Objection to the Specification
The specification improperly refers to both “main steam system 100” and “main stream system 100”.

Objection to the Abstract
The Abstract of the disclosure (which contains 164 words) is objected to because:
It exceeds 150 words. 
It includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.
It includes wording deemed indefinite as noted above in the 35 U.S.C. 112(b) rejections.
The abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).

Objection to the Title
The Title is objected to because it is unclear what constitutes a “main stream”.  It is also unclear, because of the use of “main”, whether there is a “secondary” stream for reducing release.  It is also unclear what constitutes a “severe accident”.  
The following Title is suggested:  “Three-way valve operational to both transfer steam to a decontamination water tank under one accident situation and discharge the steam to atmosphere under a different accident situation".
The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646